Title: From John Adams to William Tudor, 24 June 1776
From: Adams, John
To: Tudor, William


     
      Dear sir
      Philadelphia June 24. 1776
     
     Your Favour of May 4th. has lain by me, till this Time unanswered, and I have heard nothing from you Since. I have entertained Hopes of seeing you here before now, as I heard you intended Such an Excursion. I was much obliged to you, for your particular Account of Major Austin, and Mr. Rice. The first I find has the Command of Castle William. The last is gone to Canada, where if he lives through the Dangers of Famine, Pestilence and the sword, I hope General Gates will promote him. I have written to the General concerning him, recommending him to the Generals Notice and Favour, in as strong and warm Terms, as I ever used in recommending any one. Rice has got Possession of my Heart, by his prudent, and faithfull Attention to the service.
     What is the Reason, that New York is still asleep or dead, in Politicks and War? Must it be always So? Cannot the whole Congregation of Patriots and Heroes, belonging to the Army, now in that Province, inspire it, with one generous Sentiment? Have they no sense, no Feeling? No sentiment? No Passions? While every other Colony is rapidly advancing, their Motions seem to be rather retrograde.
     The timid and trimming Politicks of some Men of large Property here, have almost done their Business for them. They have lost their Influence and grown obnoxious. The Quakers and Proprietarians to­gether, have little Weight. New Jerseys shews a noble Ardor. Is there any Thing in the Air, or Soil of New York, unfriendly to the Spirit of Liberty? Are the People destitute of Reason, or of Virtue? or what is the Cause?
     I agree with you, in your Hopes, that the Massachusetts, will proceed to compleat her Government. You wish me to be there, but I cannot. Mr. Bowdoin or Dr. Winthrop, I hope, will be chosen Governor. When a few mighty matters are accomplished here, I retreat like Cincinnatus, to the Plough and like Sir William Temple to his Garden; and farewell Politicks. I am weary. Some of you, younger Folk, must take your Trick and let me go to Sleep. My Children will Scarcely thank me for neglecting their Education and Interest so long. They will be worse off than ordinary Beggars, because I shall teach them as a first Principle not to beg. Pride and Want, though they may be accompanied with Liberty, or at least may live under a free Constitution, are not a very pleasant Mixture, not a very desirable Legacy, yet this is all that I shall leave them. Pray write as often as you can to your
     
      John Adams
     
     
      It is reported here that Coll. Read, is intended for the Governor of New Jersey. I wish with all my Heart, he may. That Province, is a Spirited, a brave and patriotic People. They want nothing, but a Man of sense, and Principle at their Head. Such an one is Read. His only fault is that he has not quite Fire enough. But this may be an Advantage to him as Governor. His Coolness, and Candour, and goodness of Heart, with his Abilities will make that People very happy.
     
    